George, C. J.,
delivered the opinion of the court.
There seems to be some difference in the authorities as to the right of a tax collector to purchase at his own sale land sold for taxes. We deem it to be the better opinion to deny such right. We see no reason why the ordinary rule, which condemns a sale when the purchaser is the person wdio makes the sale, should not apply to a sale made by a tax collector. The duty of a seller is inconsistent with the interest of a purchaser. As seller, it is the duty of the tax collector to get the highest possible price for the land he offers for sale; and, as a purchaser, it is his interest to secure it at the lowest price he can. When there is this conflict between duty and interest, the temptation is great to subordinate the former to the latter. It is the duty of a tax collector to give proper notice, and to collect the taxes, by a distress and sale of the personalty of the owner, before he proceeds to sell land for taxes; and when he makes a sale, it is his duty to realize the taxes by a sale of as little of the land as practicable. To allow him to bid at the sale would place him under a temptation to violate these duties. Besides, persons charged with the administration of the fiscal affairs of the people must be content with the gains provided for in the fees and salaries allowed by law, and should not be permitted to augment them by speculations in the funds or property which come under their official control. The decree of the Chancellor is in accordance with these views, and is, therefore,

Affirmed.